 


109 HR 2742 IH: To amend the Small Business Act to increase the minimum Government-wide goal for procurement contracts awarded to small business concerns.
U.S. House of Representatives
2005-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2742 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2005 
Mr. Wynn introduced the following bill; which was referred to the Committee on Small Business
 
A BILL 
To amend the Small Business Act to increase the minimum Government-wide goal for procurement contracts awarded to small business concerns. 
 
 
1.Increase in government-wide goal for procurement contracts awarded to small business concerns Section 15(g)(1) of the Small Business Act (15 U.S.C. 644(g)(1)) is amended by striking 23 percent and inserting 25 percent. 
 
